Name: Commission Regulation (EC) No 1235/98 of 15 June 1998 amending Regulation (EEC) No 3567/92 as regards detailed rules for the use and transfer of rights in the sheepmeat and goatmeat sector
 Type: Regulation
 Subject Matter: economic geography;  information and information processing;  means of agricultural production;  cooperation policy;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31998R1235Commission Regulation (EC) No 1235/98 of 15 June 1998 amending Regulation (EEC) No 3567/92 as regards detailed rules for the use and transfer of rights in the sheepmeat and goatmeat sector Official Journal L 170 , 16/06/1998 P. 0004 - 0004COMMISSION REGULATION (EC) No 1235/98 of 15 June 1998 amending Regulation (EEC) No 3567/92 as regards detailed rules for the use and transfer of rights in the sheepmeat and goatmeat sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organisation of the market in sheepmeat and goatmeat (1), as last amended by Regulation (EC) No 1589/96 (2), and in particular Article 5b(4) thereof,Whereas Commission Regulation (EEC) No 3567/92 (3), as last amended by Regulation (EC) No 1303/97 (4) lays down certain rules on the minimum use of premium rights by producers;Whereas, under the provisions currently in force, a producer can fail to use up to 30 % of the rights he holds, under certain conditions; whereas this has led to under-use of available rights in certain Member States; whereas this situation can cause problems for new producers who apply for rights through the national reserve; whereas the Member States should accordingly be authorised to increase the minimum percentage for the use of rights up to 90 %, below which these rights will, in principle, revert to the national reserve, and should inform the Commission thereof;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheepmeat and Goatmeat,HAS ADOPTED THIS REGULATION:Article 1 Article 6a of Regulation (EEC) No 3567/92 is hereby amended as follows:1. in paragraph 2, 'at least 70 % of his rights` is replaced by 'the minimum percentage of his rights set in accordance with paragraph 4`;2. in paragraph 3, 'at least 70 % of his rights` is replaced by 'the minimum percentage of his rights set in accordance with paragraph 4`;3. the following paragraph 4 is added:'4. The minimum percentage use of premium rights is hereby set at 70 %. They shall inform the Commission thereof.However, Member States can increase this percentage up to 90 %. In such cases, they shall inform the Commission thereof.`Article 2 This Regulation shall apply from the beginning of the 1999 marketing year.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 15 June 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 289, 7. 10. 1989, p. 1.(2) OJ L 206, 16. 8. 1996, p. 25.(3) OJ L 362, 11. 12. 1992, p. 41.(4) OJ L 177, 5. 7. 1997, p. 7.